DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Cross Reference to Related Applications
2.	The present application is the U.S. national phase of PCT Application No. PCT/CN2018/106280 filed on 09/18/2018, which claims a priority of the Chinese patent application No. 201710950735.4 filed in China on 09/27/2017, disclosures of which are incorporated by reference in their entireties.

                                                            Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.



  Claims status
4.	This office action is a response to an application filed on 03/11/2020 in which claims 1-9, 19-20, 24-29, 47 and 54-55 are pending for examination.
Based on the Preliminary Amendment filed on 03/11/2020, this listing of claims replace all prior versions, and listings, of claims in the application.

     Drawings
5.	The Examiner contends that the drawings submitted on 03/11/2020 are acceptable for examination proceedings.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 03/12/2020, 08/27/2020 and 01/09/2021.

        Claim Objection (minor informalities)
7.	Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 20, 24, 25, 26, 27, 28, 29, 47, 54 and 55 are objected to because of the following informalities:
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 20, 24, 25, 26, 27, 28, 29, 47 and 54 recite “transmission/reception”.  It is suggested to clarify the use of “words” instead of “/”. 
Claim 2 recites “regular/irregular”. It is suggested to clarify the use of words instead of “/”. 
Claims 8 and 24 recite “and/or’.  It is suggested to clarify the use of words instead of “/”.
Claim 55 recites “A User Equipment (UE), comprising: a memory, a processor, and a computer program stored on the memory and executable on the processor, the computer program is used for being executed by the processor to implement the resource handover configuration method according to claim 29”. For clarity and consistency, it is suggested to incorporate steps/processes recited in claim 29 into claim 55.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
10.	Claims 1, 2, 3, 6, 7, 8, 19, 25, 28, 29, 47, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu” in view of Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman”.
Regarding claim 1, Zhu discloses a resource handover configuration method (Figs. 3, 4, single radio dual active implemented discontinuous transmit and discontinuous receive), 
configuring a discontinuous transmission/reception pattern for the terminal device (Fig. 4,  UE-404) and a plurality of network service nodes (Fig. 4,  Access Node-A 402 and Access Node-B-406) corresponding to the terminal device (Fig. 4,  paragraphs [0068], [0069]; DRX/DTX or sub-frame pattern for each connection can be configured by the network and the corresponding pattern for the connection can be forwarded to the additional RATs/connections via a backhaul channel or via the UE device as a configuration request) according to the single transmission/reception capability information (Fig. 4, paragraphs [0068], [0069]; for a UE device having a single receiver and single transmitter (1Rx/1Tx), mutually exclusive receiver patterns and transmitter patterns may be assigned for two distinct RAT/connections to share the single receiver and/or single transmitter by using time division multiplexing (TDM)); and 
performing single-transmission/reception-mode-based information transmission (Fig. 4, paragraphs [0059], [0068], [0069]; shared transmitter 434 may be configured to switch between the first transmit schedule TDM-TX-A and the second transmit schedule TDM-TX-B) between the network service node and the terminal device according to the discontinuous transmission/reception pattern (Fig. 4, paragraphs [0059], [0068], [0069]; for instance, the shared transmitter 434 may enable the use of the first transmit schedule TDM-TX-A 420 to transmit 422 according to the first transmit schedule TDM-TX-A over the first connection-A; similarly, the shared transmitter 434 may enable the use of the second transmit schedule TDM-TX-B 424 to transmit 426 according to the second transmit schedule TDM-TX-B over the second connection-B).
(Fig. 3, paragraph [0065]; UE device 304 may send an indication 312 and 316 of in-device coexistence to each of the access nodes A 302 and B 306). Sundararajan teaches such a limitation more explicitly (i.e. detail functionality of the limitation).
Rahman from the same or similar field of endeavor discloses receiving single transmission/reception capability information from a terminal device (Fig. 4, paragraphs [0061], [0092]; UE indicates that it is capable of single Rx/Tx).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving single transmission/reception capability information from a terminal device” as taught by Rahman, in the system of Zhu, so that it would provide a way to consider UE capability related to synchronized or unsynchronized operation while the network decided on UE dual connectivity capability in the end (Rahman, paragraph [0032]).

Regarding claim 2, Zhu in view of Rahman disclose the method according to claim 1.
Rahman further discloses the step of receiving the single transmission/reception capability information from the terminal device comprise: receiving single transmission/reception capability information initially reported by the terminal device, wherein the single transmission/reception capability information reported at the regular/irregular time is used for updating single transmission/reception capability information stored in the network service node (paragraphs [0098], [0099], [0100]; In case of proactive reporting, the UE may report its capability during one or more of the following occasions, for example: during initial setup or call setup, e.g., when establishing the RRC connection; during a cell change, e.g., a handover, a primary carrier change in multi-carrier operation, a PCell change in multi-carrier operation, an RRC re-establishment, an RRC connection release with redirection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the step of receiving the single transmission/reception capability information from the terminal device comprise: receiving single transmission/reception capability information initially reported by the terminal device, wherein the single transmission/reception capability information reported at the regular/irregular time is used for updating single transmission/reception capability information stored in the network service node” as taught by Rahman, in the system of Zhu, so that it would provide a way to consider UE capability related to synchronized or unsynchronized operation while the network decided on UE dual connectivity capability in the end (Rahman, paragraph [0032]).

Regarding claim 3, Zhu in view of Rahman disclose the method according to claim 1.
Rahman further discloses the single transmission/reception capability information comprises single transmission/reception capability information based on all uplink and downlink combinations formed by all frequency bands supported by the terminal device or single transmission/reception capability information of an uplink and downlink combination supporting single transmission/reception in all uplink and downlink combinations formed by all frequency bands supported by the terminal device (paragraphs [0027], [0093]; several mechanisms in an UE and network node(s) for transmitting and obtaining the capability of a UE related to a list of frequency bands and/or band combinations, which can be used for dual connectivity operation of the UE in synchronized or unsynchronized DC operational scenarios; if UE indicates that it is capable of single Rx/Tx (i.e., single transceiver) for DC operation for all CA band combinations supported for DC operation, then the network node may assume that the UE supports only synchronized operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the single transmission/reception capability information comprises single transmission/reception capability information based on all uplink and downlink combinations formed by all frequency bands supported by the terminal device or single transmission/reception capability information of an uplink and downlink combination supporting single transmission/reception in all uplink and downlink combinations formed by all frequency bands supported by the terminal device” as taught by Rahman, in the system of Zhu, so that it would provide a way to consider UE capability related to synchronized or unsynchronized operation while the network decided on UE dual connectivity capability in the end (Rahman, paragraph [0032]).

Regarding claim 6, Zhu in view of Rahman disclose the method according to claim 1.
Rahman further discloses information indicating whether the single transmission/reception is supported by the terminal device when the uplink and downlink combination formed by the frequency band is used by the terminal device for the single (paragraphs [0027], [0093]; several mechanisms in an UE and network node(s) for transmitting and obtaining the capability of a UE related to a list of frequency bands and/or band combinations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “information indicating whether the single transmission/reception is supported by the terminal device when the uplink and downlink combination formed by the frequency band is used by the terminal device for the single transmission/reception” as taught by Rahman, in the system of Zhu, so that it would provide a way to consider UE capability related to synchronized or unsynchronized operation while the network decided on UE dual connectivity capability in the end (Rahman, paragraph [0032]).

Regarding claim 7, Zhu in view of Rahman disclose the method according to claim 6.
Rahman further discloses the information indicating whether the single transmission/reception is supported by the terminal device indicates that the dual transmission/reception is supported by the terminal device (paragraphs [0061], [0092]; UE indicates that it is capable of single Rx/Tx (i.e., single transceiver) for DC operation for all CA band combinations supported for DC operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the information indicating whether the single transmission/reception is supported by the terminal device indicates that the dual transmission/reception is supported by the terminal device” as (Rahman, paragraph [0032]).

Regarding claim 8, Zhu in view of Rahman disclose the method according to claim 7.
Rahman further discloses the single transmission/reception being supported by the terminal device indicates: the terminal device recommends the network service node to schedule the terminal device according to the single transmission/reception mode and/or the single transmission/reception mode is supported by the terminal device (paragraphs [0027], [0092], [0093]; capability of single Rx/Tx (i.e., single transceiver) for DC operation for all CA band combinations supported for DC operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the single transmission/reception being supported by the terminal device indicates: the terminal device recommends the network service node to schedule the terminal device according to the single transmission/reception mode and/or the single transmission/reception mode is supported by the terminal device” as taught by Rahman, in the system of Zhu, so that it would provide a way to consider UE capability related to synchronized or unsynchronized operation while the network decided on UE dual connectivity capability in the end (Rahman, paragraph [0032]).

Regarding claim 19, Zhu in view of Rahman disclose the method according to claim 1.
Rahman further discloses the plurality of network service nodes corresponding to the terminal device comprise: a main node and a secondary node based on dual connection (paragraph [0015]; UE in dual connectivity maintains simultaneous connections to anchor and booster nodes, where the anchor node is also called the master eNB (MeNB) and the booster nodes are also called secondary eNBs (SeNB)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the plurality of network service nodes corresponding to the terminal device comprise: a main node and a secondary node based on dual connection” as taught by Rahman, in the system of Zhu, so that it would provide a way to consider UE capability related to synchronized or unsynchronized operation while the network decided on UE dual connectivity capability in the end (Rahman, paragraph [0032]).

Regarding claim 25, Zhu discloses the step of performing the single-   transmission/reception-mode-based information transmission between the network service node and the terminal device according to the discontinuous transmission/reception pattern comprises: in the case that the first RAT node attached to the terminal device receives a discontinuous transmission/reception pattern configuration request of the terminal device, based on the single transmission/reception capability information, coordinating the discontinuous transmission/reception pattern or coordinating the discontinuous transmission/reception pattern and a gap via the first RAT (Fig. 3, 4, paragraphs [0056], [0059], [0068], [0069]; UE device 304 may send an indication 312 and 316 of in-device coexistence to each of the access nodes A 302 and B 306; DRX/DTX or sub-frame pattern for each connection can be configured by the network and the corresponding pattern for the connection can be forwarded to the additional RATs/connections via a backhaul channel or via the UE device as a configuration request; ). For a UE device having a single receiver and single transmitter (1Rx/1Tx), mutually exclusive receiver patterns and transmitter patterns may be assigned for two distinct RAT/connections to share the single receiver and/or single transmitter by using time division multiplexing (TDM)).

Regarding claim 28, Zhu discloses in the case that the terminal device is in a time-division single transmission/reception state and the plurality of network service nodes are in an asynchronous state, adjusting time of a corresponding network service node according to time information of at least one of the plurality of network service nodes reported by the terminal device (paragraphs [0061]-[0067], [0069]; for a UE device having a single receiver and single transmitter (1Rx/1Tx), mutually exclusive receiver patterns and transmitter patterns may be assigned for two distinct RAT/connections to share the single receiver and/or single transmitter by using time division multiplexing (TDM)).

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
Regarding claim 47, the claim is rejected based on the same reasoning as presented in the rejection of claim 28.

Regarding claim 54, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 55, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

11.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu” in view of Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman” in view of GHOLMIEH et al. (US 2018/0049213 A1), hereinafter “Gholmieh”.
Regarding claim 4, Zhu in view of Rahman disclose the method according to claim 1.
Neither Zhu nor Rahman explicitly discloses “the step of receiving the single transmission/reception capability information from the terminal device further comprise: receiving single transmission/reception capability information reported by the terminal device based on a reporting indication of the network service node”. 
However, Gholmieh from the same or similar field of endeavor discloses the step of receiving the single transmission/reception capability information from the terminal device further comprise: receiving single transmission/reception capability information (Figs. 9, 11, paragraphs [0101], [0114]; 902-908, step 1-7; example call flow  for coordinating capability information; a static (or semi-static) configuration for both 5G and 4G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the step of receiving the single transmission/reception capability information from the terminal device further comprise: receiving single transmission/reception capability information reported by the terminal device based on a reporting indication of the network service node” as taught by Gholmieh, in the combined system of Zhu and Rahman, so that it would provide efficient decision making regarding inter-RAT mobility or aggregation by avoiding the need to signal large amounts of capability information (Gholmieh, paragraph [0002]).

Regarding claim 5, Zhu in view of Rahman and Gholmieh disclose the method according to claim 4.
Gholmieh further discloses the reported single transmission/reception capability information comprises: single transmission/reception capability information of a combination of an uplink and downlink frequency band specified by the network service node (Figs. 9, 11, paragraphs [0101], [0114]; 902-908, step 1-7; example call flow  for coordinating capability information; available (interesting) bands (or bands of interest)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the reported single transmission/reception capability information comprises: single transmission/reception capability information of a combination of an uplink and downlink frequency band (Gholmieh, paragraph [0002]).

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu” in view of Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman” in view of ZHANG et al. (US 2015/0327280 A1), hereinafter “Zhang”.
Regarding claim 20, Zhu in view of Rahman disclose the method according to claim 19.
Neither Zhu nor Rahman explicitly discloses “the step of performing the single- transmission/reception-mode-based information transmission between the network service node and the terminal device according to the discontinuous transmission/reception pattern comprises: setting a secondary node for the terminal device via a main node that establishes a connection with the terminal device, and initiating a process of coordinating the discontinuous transmission/reception pattern with the secondary node via the main node according to the single transmission/reception capability information from the terminal device; and providing the coordinated discontinuous transmission/reception pattern to the terminal device via the main node or the secondary node”.
However, Zhang from the same or similar field of endeavor discloses the step of performing the single-transmission/reception-mode-based information transmission (Fig. 4B, paragraph [0040]; step 422-426) ; and providing the coordinated discontinuous transmission/reception pattern to the terminal device via the main node or the secondary node (Fig. 4B, paragraph [0040]; step 428-430).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the step of performing the single- transmission/reception-mode-based information transmission between the network service node and the terminal device according to the discontinuous transmission/reception pattern comprises: setting a secondary node for the terminal device via a main node that establishes a connection with the terminal device, and initiating a process of coordinating the discontinuous transmission/reception pattern with the secondary node via the main node according to the single transmission/reception capability information from the terminal device; and providing the coordinated discontinuous transmission/reception pattern to the terminal device via the main node or the secondary node” as taught by Zhang, in the combined system of Zhu and Rahman, so that it would provide in-device co-existence interference avoidance for a wireless communication device, known as user equipment (UE), operating in dual connectivity in a heterogeneous wireless communication system (Zhang, paragraph [0011]).
27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu” in view of Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman” in view of Rastogi et al. (US 2016/0014691 A1), hereinafter “Rastogi”.
Regarding claim 27, Zhu in view of Rahman disclose the method according to claim 19.
Neither Zhu nor Rahman explicitly discloses “the step of performing the single- transmission/reception-mode-based information transmission between the network service node and the terminal device according to the discontinuous transmission/reception pattern comprises: setting a secondary node for the terminal device via a main node that establishes a connection with the terminal device, and initiating a process of coordinating the discontinuous transmission/reception pattern with the secondary node via the main node according to the single transmission/reception capability information from the terminal device; and providing the coordinated discontinuous transmission/reception pattern to the terminal device via the main node or the secondary node”.
However, Rastogi from the same or similar field of endeavor discloses the step of performing the single- transmission/reception-mode-based information transmission between the network service node and the terminal device according to the discontinuous transmission/reception pattern comprises: 
in the case of receiving, from a handover source node, a discontinuous transmission/reception pattern and the single transmission/reception capability information of the terminal device via the target node, determining whether to maintain (Fig. 4-5, paragraphs [0035], [0036]; at block 420, eNB1 110 receives information of a second DRX cycle that is currently being utilized by a second communication channel between a second eNB2 210 and UE 120; in one embodiment, the information may be received through communication channel 204 directly from eNB2 210 to eNB1 110; At block 430, a new DRX cycle is determined based on the DRX cycle configuration information received at block 420; in one embodiment, the new DRX cycle is determined using only information about the DRX cycle configuration received at block 420; in other embodiments, other configuration information besides timing information may be used to make the determination) ; 
in the case of determining to maintain the discontinuous transmission/reception pattern, notifying the terminal device via the target node, otherwise, configuring a new discontinuous transmission/reception pattern or configuring change amount of the discontinuous transmission/reception pattern, and providing the new discontinuous transmission/reception pattern or the change amount to the source node via the target node, to provide the new discontinuous transmission/reception pattern or the change amount to the terminal device via the source node (Fig. 4-5, paragraphs [0040], [0041]; the timing difference is sent by eNB1 110 over communication channel 204 (block 540); After sending and receiving the timing difference, eNB1 110 or eNB2 210 can determine a new DRX cycle in block 430, based at least in part on the timing difference, and send the DRX cycle information to UE 120 in block 440).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the step of performing (Rastogi, paragraph [0033]).

14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu” in view of Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman” in view of ZHANG et al. (US 2015/0327280 A1), hereinafter “Zhang” in view of Maritinez Tarradell et al. (US 2019/0387569 A1; priority to provisional application no. 62/521,186 filed on 06/16/2017), hereinafter “Maritinez”.
	Regarding claim 24, Zhu in view of Rahman and Zhang disclose the method according to claim 20.
Neither Zhu nor Rahman nor Zhang explicitly discloses “in the case of learning via the main node that a service provided by the secondary node to the terminal device is completed, instructing the terminal device and the secondary node to release the 
However, Maritinez from the same or similar field of endeavor discloses in the case of learning via the main node that a service provided by the secondary node to the terminal device is completed, instructing the terminal device and the secondary node to release the discontinuous transmission/reception pattern via the main node, and releasing the discontinuous transmission/reception pattern in the main node (paragraphs [0084], [0089], [0093]; dual connectivity is suspended based on inactivity of UE; SgNB release request message that indicates whether dual connectivity is to be suspended or released).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “in the case of learning via the main node that a service provided by the secondary node to the terminal device is completed, instructing the terminal device and the secondary node to release the discontinuous transmission/reception pattern via the main node, and releasing the discontinuous transmission/reception pattern in the main node” as taught by Maritinez, in the combined system of Zhu, Rahman and Zhang, so that it would provide suspension or resumption of bearers relate to dual connectivity in wireless networks (Maritinez, paragraph [0002]).

15.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu” in view of Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman” in view of Maritinez Tarradell et al. (US 2019/0387569 A1; .
Regarding claim 26, Zhu in view of Rahman disclose the method according to claim 25.
Neither Zhu nor Rahman explicitly discloses “in the case of learning via the first RAT node with the coordination capability that a service provided by the second RAT node to the terminal device is completed, instructing the terminal device to release the discontinuous transmission/reception pattern via the first RAT node or the second RAT node, and releasing the discontinuous transmission/reception pattern in the first RAT node and the second RAT node”.
However, Maritinez from the same or similar field of endeavor discloses in the case of learning via the first RAT node with the coordination capability that a service provided by the second RAT node to the terminal device is completed, instructing the terminal device to release the discontinuous transmission/reception pattern via the first RAT node or the second RAT node, and releasing the discontinuous transmission/reception pattern in the first RAT node and the second RAT node (paragraphs [0084], [0089], [0093]; dual connectivity is suspended based on inactivity of UE; SgNB release request message that indicates whether dual connectivity is to be suspended or released).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “in the case of learning via the first RAT node with the coordination capability that a service provided by the second RAT node to the terminal device is completed, instructing the terminal device to release the discontinuous transmission/reception pattern via the first RAT node or the (Maritinez, paragraph [0002]).

Allowable Subject Matter
16.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations,
(3) that all independent claims (1, 29, 54 and 55) were amended with similar features and the amendments were submitted in a formal response, and 
(4) that after clarifying the issues related with the objection under minor informalities as stated above.
[Note: Failure to provide all four conditions may result in new ground(s) of rejection.]



Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414